[Cite as Houlihan v. Morrison, 2021-Ohio-3087.]




                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



JOSEPH P. HOULIHAN,                               :   APPEAL NOS. C-200379
                                                                   C-200382
        Plaintiff-Appellant,                      :   TRIAL NO. A-1805439

  vs.                                             :
                                                        O P I N I O N.
SARAH              MORRISON, :
ADMINISTRATOR, OHIO BUREAU
OF WORKERS’ COMPENSATION,    :

  and                                             :

HAMILTON COUNTY,                                  :

        Defendants-Appellees.                     :




Civil Appeals From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed in C-200379; Appeal Dismissed in C-200382

Date of Judgment Entry on Appeal: September 8, 2021



Kneflin and Associates, LLC, M. Christopher Kneflin and Brent P. Martini, for
Plaintiff-Appellant Joseph Houlihan,

Dave Yost, Ohio Attorney General, and David J. Fierst, Assistant Ohio Attorney
General, for Defendant-Appellee Sarah Morrison, Administrator, Ohio Bureau of
Workers’ Compensation,

Joseph T. Deters, Hamilton County Prosecuting Attorney, James S. Ginocchio, Jr.,
Assistant Prosecuting Attorney, and Christopher Sawyer, Assistant Prosecuting
Attorney, for Defendant-Appellee Hamilton County.
                     OHIO FIRST DISTRICT COURT OF APPEALS


CROUSE, Judge.

       {¶1}   Plaintiff-appellant Joseph Houlihan appeals the judgment of the

Hamilton County Court of Common Pleas denying his request to participate in the

workers’ compensation fund for the substantial aggravation of preexisting medical

conditions. For the following reasons, we affirm the judgment of the trial court.

                               I. Facts and Procedure

       {¶2}   Houlihan first began experiencing back pain in 2013. At the time,

Houlihan was employed as a maintenance repair worker and part-time landscaper

with defendant-appellee Hamilton County.        The county had recently ended its

contract with Blue Sky Lawn and Landscape, and assigned all landscaping work to its

maintenance workers. The landscaping assignment spanned over 30 consecutive

Saturdays and entailed various activities, including grass cutting and mulching.

       {¶3}   On July 15, 2013, Houlihan filed a First Report of Injury (“FROI”). He

listed “[u]nknown damage to both shoulders.” Houlihan subsequently sought

treatment with Dr. Arthur Lee, an orthopedic surgeon. In October 2013, Lee filed a

second FROI on behalf of Houlihan. Lee listed injuries to “both shoulders and lower

back to a lesser degree.” Houlihan never received formal treatment on his back.

Houlihan was permitted to participate in the workers’ compensation fund for right

shoulder rotator cuff sprain, right shoulder labral tear, right shoulder rotator cuff

tendonitis, left shoulder sprain, left shoulder labral tear, left shoulder rotator cuff

tendinopathy, and lumbar sprain.

       {¶4}   Houlihan did not receive further treatment until October 2016, when

he injured his back while unloading the dishwasher. Houlihan explained that he had

not sought treatment in the interim because he had a high pain tolerance and wanted

to continue working.



                                          2
                    OHIO FIRST DISTRICT COURT OF APPEALS


       {¶5}   One month later, in November 2016, Houlihan again injured his back

while lifting a box of mattresses at work. At the time, Houlihan was employed as a

facility maintenance worker for the county. Houlihan filed an FROI for lower back

pain and sought treatment at TriHealth. Houlihan was unable to return to work for

five to six weeks. During that time, Houlihan participated in the workers’

compensation fund for a lumbar sprain/strain injury.

       {¶6}   In early 2017, Houlihan sought chiropractic shoulder treatment from

Dr. John Ruch. During his treatments, Houlihan complained of persistent lower

back pain. In April 2017, Ruch ordered a magnetic resonance imaging scan (“MRI”).

Houlihan reported to the imaging tech that he suffered “[l]eft-sided, lower back pain

with stiffness since lifting, twisting mattress and inventory while at work.” The MRI

showed that Houlihan had one disc herniation and two disc protrusions.

       {¶7}   In March 2018, Ruch referred Houlihan to Dr. Johnathan Paley for an

orthopedic consult. In Paley’s opinion, Houlihan’s back abnormalities predated his

landscaping duties with the county, and the landscaping duties had substantially

aggravated the preexisting conditions.

       {¶8}   Houlihan subsequently requested an amendment of his 2013 workers’

compensation claim to include the additional conditions of disc herniation L2-L3,

disc displacement L3-L4, and disc displacement L4-L5. The Industrial Commission

denied Houlihan’s request, and he appealed to the Hamilton County Court of

Common Pleas. Following a bench trial, the court denied participation for all of the

additional conditions. The court found there was insufficient evidence to show a

causal relationship between Houlihan’s back conditions and his employment with




                                         3
                      OHIO FIRST DISTRICT COURT OF APPEALS


the county in 2013. Houlihan appealed, raising two assignments of error for our

review.1

                                II. Standard of Causation

       {¶9}    In his first assignment of error, Houlihan contends that the trial court

applied the wrong causation standard to his claim.

       {¶10} “Whether the trial court applied the proper legal standard poses a

question of law, which we review de novo.” Dubose v. McCloud, 1st Dist. Hamilton

No. C-190690, 2020-Ohio-4972, ¶ 12.

       {¶11} “A claimant seeking to participate in the workers’ compensation fund

must show a causal relationship between a workplace accident and the injury.”

Salyers v. Buehrer, 1st Dist. Hamilton No. C-140756, 2015-Ohio-4507, ¶ 4, citing Fox

v. Indus. Comm. of Ohio, 162 Ohio St. 569, 576, 125 N.E.2d 1 (1955). Ohio law

recognizes four theories of causation: direct causation, aggravation of a preexisting

condition, repetitive trauma (or “Village injuries”),2 and flow-through. Starkey v.

Builders FirstSource Ohio Valley, L.L.C., 130 Ohio St.3d 114, 2011-Ohio-3278, 956

N.E.2d 267, ¶ 15. Each is a separate and distinct theory of causation that may be

used to satisfy the employee’s burden of showing entitlement to participate in the

workers’ compensation fund. See Salyers at ¶ 6.

       {¶12} At trial, Houlihan claimed that the 2013 landscaping duties caused

repetitive trauma that substantially aggravated his preexisting back conditions.

Houlihan argues that the trial court failed to consider and discuss the appropriate

standard for Village injuries. However, Houlihan does not cite, and we cannot find,

any cases that recognize a combined repetitive trauma/substantial-aggravation

1 We note that Houlihan appealed twice from the trial court’s judgment. Because both appeals

raise the same issues, we dismiss the appeal numbered C-200382 as duplicative.
2 In Village v. General Motors Corp., G.M.A.D., 15 Ohio St.3d 129, 472 N.E.2d 1079 (1984), the

Ohio Supreme Court recognized that an injury which gradually develops over time as a result of
the injured worker’s job-related duties is compensable under the workers’ compensation fund.

                                              4
                     OHIO FIRST DISTRICT COURT OF APPEALS


theory of causation. Thus, the trial court did not err in requiring Houlihan to satisfy

the usual substantial-aggravation standard.

       {¶13} R.C. 4123.01(C)(4) provides the following directives for substantial-

aggravation cases:

       Such a substantial aggravation must be documented by objective

       diagnostic findings, objective clinical findings, or objective test results.

       Subjective complaints may be evidence of such a substantial

       aggravation. However, subjective complaints without objective

       diagnostic findings, objective clinical findings, or objective test results

       are insufficient to substantiate a substantial aggravation.

Thus, the aggravation of a preexisting condition must be firmly established by

objective evidence. Pflanz v. Pilkington LOF, 1st Dist. Hamilton No. C-100574, 2011-

Ohio-2670, ¶ 18.

       {¶14} However, R.C. 4123.01(C)(4) does not require the preexisting

condition itself to be established by objective evidence. Salyers at ¶ 7. See Gardi v.

Lakewood City School Dist., 8th Dist. Cuyahoga No. 99414, 2013-Ohio-3436, ¶ 12;

Lake v. Anne Grady Corp., 2013-Ohio-4740, 999 N.E.2d 1203, ¶ 20 (6th Dist.);

Fabro v. OhioHealth Corp., 2014-Ohio-5161, 24 N.E.3d 614, ¶ 21 (10th Dist.).

Although objective preinjury evidence is helpful, “it is not necessary so long as the

worker can demonstrate through ‘objective diagnostic findings, objective clinical

findings, or objective test results’ that the preexisting condition was substantially

aggravated by the injury.”     Lake at ¶ 20-21, citing R.C. 4123.01(C)(4).            “[A]ny

requirement that a claimant must present pre-injury documentation of the pre-

existing condition * * * adds a requirement that is not in the statute.” Gardi at ¶ 12.




                                            5
                     OHIO FIRST DISTRICT COURT OF APPEALS


       {¶15} Nonetheless, there must be a “pre-injury reference point from which to

compare the post-injury condition.” Schaefer v. Lake Hosp. Sys., Inc., 2018-Ohio-

3970, 120 N.E.3d 366, ¶ 19 (11th Dist.), citing Lake at ¶ 21-29. Without any evidence

to suggest that the condition predated the injury, the claimant would be unable to

show that the condition was substantially aggravated by the workplace incident.

Briggs v. Franklin Pre-Release Ctr., 12th Dist. Madison No. CA2013-10-035, 2014-

Ohio-2477, ¶ 21.

       {¶16} In this case, Houlihan argues that the trial court improperly required

objective evidence of his preexisting conditions. According to Houlihan, the trial

court relied solely on the lack of preinjury diagnostic testing in denying his

substantial-aggravation claim under R.C. 4123.01(C)(4).

       {¶17} Houlihan points to the following sentences in the trial court’s decision

to support his argument: “However, this Court finds that the record is devoid of

objective medical evidence necessary to show these conditions existed beginning in

2013.” And “It is undisputed there are no imaging tests from before Plaintiff’s 2013

injury.”

       {¶18} But this court recently criticized “seiz[ing] upon a pair of sentences in

the trial court’s decision,” instead of examining the decision as a whole. Roos v.

Morrison, 1st Dist. Hamilton No. C-170646, 2019-Ohio-1514, ¶ 9-10 (“The Bureau,

however, seizes upon a pair of sentences in the trial court’s decision for the

proposition that the court rejected the views of Officer Roos’s expert. * * * We do

not believe, however, that the court below went so far.”).

       {¶19} If we read these sentences in the context of the entire decision, it

becomes clear that the court did not impose an additional requirement of objective

evidence of a preexisting condition. The crux of the decision was that the record



                                           6
                      OHIO FIRST DISTRICT COURT OF APPEALS


lacked any evidence to show that Houlihan’s back conditions predated the 2013

landscaping duties. According to the court:

       Dr. Paley failed to demonstrate that Plaintiff had his conditions of back

       displacement and disc herniation at the time of Plaintiff’s 2013

       workplace injury. It is undisputed there are no imaging tests from

       before Plaintiff’s 2013 injury. This Court does not find Plaintiff’s MRI

       from   2017,    four   years    following   Plaintiff’s   2013   Workers’

       Compensation Claim, to support the finding of a substantial

       aggravation of a preexisting condition.        As Dr. Paley explained,

       Plaintiff did have findings of a disc displacement and disc herniation,

       but they were not recognized until later.

Read as a whole, the trial court’s decision required Houlihan to present evidence of a

“pre-injury reference point from which to compare the post-injury condition[s].” See

Schaefer, 2018-Ohio-3970, 120 N.E.3d 366, at ¶ 19. And it found that he did not do

so.

       {¶20} Houlihan has failed to demonstrate that the trial court applied the

wrong substantial-aggravation standard under R.C. 4123.01(C)(4).

       {¶21} Houlihan’s first assignment of error is overruled.

                      III.    Manifest Weight of the Evidence

       {¶22} In his second assignment of error, Houlihan argues that the trial

court’s judgment is against the manifest weight of the evidence. Houlihan claims

that the evidence sufficiently established that the 2013 landscaping duties

substantially aggravated his preexisting back conditions.        In contrast, appellees

contend that the record supports the trial court’s finding that there was no credible

evidence of a preexisting condition.



                                           7
                     OHIO FIRST DISTRICT COURT OF APPEALS


       {¶23} “Weight of the evidence concerns the inclination of the greater amount

of credible evidence, offered in a trial, to support one side of the issue rather than the

other.” (Internal quotations omitted.) Eastley v. Volkman, 132 Ohio St.3d 328, 2012-

Ohio-2179, 972 N.E.2d 517, ¶ 12. In determining whether a judgment is against the

manifest weight of the evidence, we construe the evidence in favor of the trial court’s

judgment and findings of fact. Id. at ¶ 21; Bell v. Bur. of Workers’ Comp., 1st Dist.

Hamilton No. C-110166, 2012-Ohio-1364, ¶ 31. We will not reverse a judgment

supported by competent, credible evidence as being against the manifest weight of

the evidence. Pflanz v. Pilkington LOF, 1st Dist. Hamilton No. C-100574, 2011-Ohio-

2670, ¶ 10.

       {¶24} In this case, the parties disputed the preexisting nature of Houlihan’s

back conditions. Both sides agreed that the 2016 MRI showed a disc herniation and

two disc protrusions. However, Houlihan had not experienced back pain prior to

2013, and no medical professional had diagnosed Houlihan with a preexisting

degenerative-disc    condition.   “In   cases   where the     pre-injury   condition    is

asymptomatic, providing an initial reference point becomes difficult, especially

where the pre-existing condition has never been diagnosed.” Lake, 2013-Ohio-4740,

999 N.E.2d 1203, at ¶ 21. Because there was no preinjury medical evidence, how the

discs became herniated and protruding was the central issue at trial.

       {¶25} Houlihan presented expert testimony that the discs herniated and

protruded because the 2013 landscaping duties substantially aggravated his

preexisting disc degeneration. The MRI film, which Paley reviewed, showed both

disc herniation at the L2-3 level and disc protrusions at the L3-4 and L4-5 levels.

According to Paley, a disc herniation occurs where the disc ruptures into the canal

and pushes into existing nerve roots. Paley explained that a disc herniation is caused



                                            8
                     OHIO FIRST DISTRICT COURT OF APPEALS


by either direct trauma injury, like sudden heavy lifting, or natural degeneration

overtime. A disc protrusion, which Paley stated was the same as a disc bulge or

displacement, occurs where the disc dislodges from its normal position and

protrudes into the canal.     According to Paley, a disc protrusion is essentially a

contained herniation that has not completely ruptured into the canal.

       {¶26} Paley opined that Houlihan had preexisting, asymptomatic disc

degeneration, which occurs naturally in 40 to 50 percent of middle-aged patients.

Paley described Houlihan’s disc herniation as mild and the protrusions as

“longstanding.” Paley testified that there were no acute findings in the MRI film.

Yet, Paley’s opinion was not scientifically reliable. Paley relied on orthopedic studies

merely suggestive of a link between Houlihan’s age and natural degenerative change.

Paley failed to demonstrate that Houlihan “more likely than not” had disc

degeneration that preexisted his 2013 work duties. See Salyers, 1st Dist. Hamilton

No. C-140756, 2015-Ohio-4507, at ¶ 4, quoting Rubenbauer v. C.W. Zumbiel Co., 1st

Dist. Hamilton No. C-120486, 2013-Ohio-929, ¶ 6 (“Where medical expert testimony

is necessary to demonstrate causation, the expert must testify that ‘the injury was

“more likely than not” caused by or substantially aggravated by the accident.’ ”). In

the absence of such an explanation, Paley’s opinion carried little, if any, weight.

       {¶27} Appellees presented competing expert testimony that it was impossible

to determine, based on the information in the record, when Houlihan’s conditions

developed. Dr. Bernard Bacevich testified that an MRI shows only “anatomical

changes. It does not tell you when they occurred or how long they’ve been there.”

However, Bacevich noted that the MRI film showed a right L1 transverse fraction.

According to Bacevich, the transverse is a piece of bone that extends to the side from

the vertebra and acts as an anchor for several different muscles. Bacevich explained



                                            9
                      OHIO FIRST DISTRICT COURT OF APPEALS


that transverse fractures are caused by two common mechanisms: “One is, you can

fall and stretch your back in a certain direction where the muscles pull on the bone

and break it, or you can do something very strenuous where you’re using the muscles

very forcefully and the pull of the muscles on the bone can cause the fracture.”

       {¶28} Bacevich opined that that the discs more than likely ruptured as a

direct and proximate cause of some type of trauma. According to Bacevich, “Acute

disc herniations are quite painful episodes.”

       [I]f you herniate a disc, you have to tear the annulus portion of the

       disc, which is a quite sensitive area with nerves – nerve fibers in it.

       And once you tear the annulus of one disc, it’s very painful. You have

       immediate severe pain. And it’s not just an ache in your back; it would

       be severe. And if you do it at three different discs, it would be

       extremely painful and you would go to the doctor complaining about

       your back[.]

                                         ***

       [M]uscle pain generally resolves on its own in a few days. And that

       would not be typical of three levels of disc herniation, to resolve

       without any treatment.

       {¶29} In his medical records, which Bacevich reviewed, Houlihan reported

several back injuries. Prior to 2016, Houlihan reported intermittent lower back pain.

On October 29, 2016, Houlihan reported, “He was standing on a storage shelf, lifting

boxes, and twisted to move the boxes and felt a sharp pain in his lower back.” On

November 17, 2016, Houlihan reported, “He was bent over to pick up boxes and felt a

pop in his back.” Bacevich testified that bending, lifting, and twisting are common




                                          10
                     OHIO FIRST DISTRICT COURT OF APPEALS


causes for disc herniations. Thus, Bacevich concluded that the disc abnormalities

“more likely related to the two incidents in 2016.”

       {¶30} The trier of fact is free to accept or reject any or all of a witness’s

testimony, including testimony of an expert witness. Weidner v. Blazic, 98 Ohio

App.3d 321, 648 N.E.2d 565 (12th Dist.1994). The opinion of an expert is not

conclusive upon a trier of fact and is “but an item of evidence intended to assist the

trier of fact in consideration with the other evidence of the case.” Croft v. State

Farm Mut. Auto. Ins. Co., 3d Dist. Allen No. 1–01–72, 2002 WL 18665, *3 (Jan. 8,

2002); Bell v. Bur. of Workers’ Comp., 1st Dist. Hamilton No. C-110166, 2012-Ohio-

1364, ¶ 26. While a trial court may not “arbitrarily ignore” expert testimony, it may

reject such testimony if there is “some objective reasoning.” Bell at ¶ 27.

       {¶31} After hearing all of the competing evidence, the trial court concluded

that Paley’s testimony was insufficient to establish that Houlihan suffered from a

preexisting condition. Without any evidence to suggest that the conditions predated

the injury, Houlihan could not show that the conditions were substantially

aggravated by the 2013 landscaping duties. Therefore, the trial court did not err in

finding that Houlihan failed to meet his burden of proving substantial aggravation

under R.C. 4123.01(C)(4).

       {¶32} Because the trial court’s decision was not against the manifest weight

of the evidence, Houlihan’s second assignment of error is overruled.

                                     IV. Conclusion

       {¶33} For the foregoing reasons, we overrule Houlihan’s assignments of

error and affirm the judgment of the trial court in the appeal numbered C-200379.

The appeal numbered C-200382 is dismissed as duplicative.

                                                                Judgment accordingly.



                                           11
                      OHIO FIRST DISTRICT COURT OF APPEALS


ZAYAS, P.J., and HENDON, J., concur.

SYLVIA SIEVE HENDON, retired, from the First Appellate District, sitting by assignment.

Please note:

The court has recorded its own entry on the date of the release of this opinion.




                                            12